Ryan, C.,
dissenting.
We cannot concur in the views of a majority of the court. This action of quo warranto was instituted in this court upon the relation of the attorney general to test the right of J. H. Peabody, D. D. Gregory, William C. Bullard, and R. E. L. Herdmuan to serve as fire and police commissioners of the city of Omaha under and by virtue of appointments of the governor of this state. Certain other parties were made defendants or became such by intervention, but neither their claims nor status need be described, for the sole question presented by the demurrer to the answer asserting the validity of the said appointments is whether the statute, under which the above indicated appointments were made, is valid. This statute is embodied in the Compiled Statutes as chapter 12a, of which the sections to be discussed are 166 and 169. By these it is provided that in cities of the class of Omaha there shall be a board of fire and police commissioners, to consist of the mayor and four electors of the city, who shall be appointed by the governor. All powers and duties connected with and incident to the appointment, removal, government, and discipline of the officers and members of the fire and police departments of the city, under such rules and regulations as may be adopted by the board of fire and police commissioners, are vested in that board, to which are delegated certain defined powers proper to enable it to perform its functions. Ix is argued against the validity of the above noted statutory provisions that by them the people of Omaha are deprived of the right of local self-government. It is nox claimed that these sections contravene any express provision of the constitution prescribing how municipal officers must be appointed, but that they deny the right of local self-government, which exists independently of our constitution, upon principles which are recognized in the Declaration of Independence and the federal constitution and are illustrated in the evolution of our forms *523of government, state and national. It is conceded that the case of State v. Seavey, 22 Neb. 454, mnst be overruled if this contention is sustained, and accordingly we shall consider whether or not there have been advanced arguments of sufficient weight and cogency to justify the course indicated.
It seems to be assumed that if State v. Seavey is overruled there will result no confusion or conflict by reason of other decisions of this court. In this assumption we think counsel for plaintiff are mistaken. In Magneau v. City of Fremont, 30 Neb. 843, it was said: “It has been the uniform holding of this court that the constitution is not á grant but a restriction of legislative power, and that the legislature may legislate upon any subject not inhibited by the constitution. State v. Lancaster County, 4 Neb. 537; State v. Dodge County, 8 Neb. 124; Hanscom v. City of Omaha, 11 Neb. 37; State v. Ream, 16 Neb. 685; Shaw v. State, 17 Neb. 334.)” Instate v. Moore, 40 Neb. 854, there was under consideration the validity of a specific appropriation made' by the legislature for the relief of Scott’s Bluff county, and it was said: “The next reason assigned by the auditor for not drawing the warrant to pay the appropriation is That the act making the appropriation is contrary to the letter and spirit of the constitution of the state of Nebraska.’ We quote Cooley, Constitutional Limitations 4th ed., p. 210, as follows: When a law of congress is assailed as void, we' look into the national constitution to see if the grant of specified powers is broad enough to embrace it; but when a state law is attacked on the same ground, it is presumably valid in any case, and this presumption is a conclusive one, unless in the constitution of the United States, or of the state, we are unable to discover that it was prohibited. We look in the constitution of the United States for grants of legislative poAvers, but in the constitution of the state to ascertain if any limitations have been imposed upon the complete power with which the legislative department of the state is vested *524in its creation. Congress can pass no laws bnt such as the constitution authorizes, either expressly or by clear implication, while the state legislature has jurisdiction of all subjects on which its legislation is not prohibited. The lawmaking power of the state recognizes no restraints and is bound by none, except such as are imposed by the constitution. That instrument has been aptly termed a legislative act by the people themselves in' tlieir sovereign capacity, and is, therefore, the paramount law. Its object is not to grant legislative power, but to confine and restrain it. Without the constitutional limitations, the power to make laws would be absolute.’ Tested by the rule quoted from this eminent jurist, there is nothing in the constitution of Nebraska that prohibits the legislature of the state, representing, as it does, the sovereignty of the. people, from appropriating money to reimburse a county for expenses incurred by it in the prosecution of criminals.” To sustain the contention against the right of the four commissioners appointed by the governor we must therefore not only directly overrule State v. Seavey, supra, but we must go a step further and discard the principle just quoted from Magneau v. City of Fremont, supra. In the first paragraph of the syllabus of Boyes v. Summers, 46 Neb. 308, it was said: “When this court is asked to declare a statute unconstitutional, the particular section of the constitution which it is claimed the law infringes should be pointed out in the brief filed,” and by analogy we are led to believe that there should'be a like certainty that a statute is void by reason of considerations other than a conflict with a constitutional provision.
In entering upon the discussion of the identical question with which we are now concerned it was said by Judge Dillon, with a conservatism not always the characteristic of text-writers: “The adjudged cases exhibit some contrariety of opinion respecting the scope of legislative authority over municipal corporations, or rather respecting the question how far corporations, viewed as *525legal personalities, and as such, representing’ special rights of the community that is incorporated, are witliia the operation or protection of the usual constitutional restraints upon legislative power. The present chapter will be devoted to a consideration of this subject. In dealing with questions of this complex nature we must beware of broad propositions and avoid general speculations. The only wise and safe course is to keep near the shore and within the light of actual adjudications, accompanying these with such observations as seem to be required.” With this cautionary language in mind the case of State v. Denny, 118 Ind., 449, very confidently relied upon bj' counsel for the relator, may be profitably considered. A statute of the state of Indiana provided that in all cities of the state, of 29,000 or more inhabitants, there should be established within and for such cities a board of metropolitan police and fire department, to consist of three commissioners. The members of the first board or boards were to be elected by the general assembly upon the taking effect of the act, and said board was empowered to select a superintendent of police, captains, sergeants, detectives, and such other officers and patrolmen as the said board might deem advisable. This board was also clothed with power to remove or suspend any member of the police force and provide rulers of discipline, and to make and promulgate general and special orders through the superintendent, Avho was constituted the executive head of the force. In the discussion of the provisions of the above act there were used certain expressions with reference to local self-government, and those expressions have been seized upon as material with which to fortify the position of the relator. It may be that the court was influenced to its conclusion adverse to the validity of the act by the fact that the right of local self-government Avas denied to people resident Acithin cities of the class indicated; but even if this is true, a careful consideration of the line of argument of the court Avill disclose that this Avas not the para*526mount consideration, but that this action of the legislature in reserving to itself the power of appointment of the three commissioners provided by tbé act was a very prominent, if not the controlling, factor. After a statement of the facts and a discussion of the authentication of the act in question there is found in the opinion this language: “We next consider whether or not the act and its provisions are within the scope of legislative authority under the constitution of the state. It is contended by counsel for appellants that, by the constitution of the state, all power is vested in the legislative department of the government, except such as is expressly granted to the executive and the judiciary or retained by the people in the constitution itself. We are not in harmony with counsel’s theory of our state government, but we state it this way: At the adoption of the state constitution all power was vested in the people of the state. The people still retain all power, except such as they expressly delegated to the several departments of the state government by the adoption of the constitution. The legislative, executive, and judicial departments of the state have only such powers as are granted to them by the constitution. In the first section and first article of the constitution it is declared that all power is inherent in the people.’ It is contended by counsel that as certain rights were granted and certain other rights reserved by the people, therefore all rights were granted except stich as were expressly reserved. '' * * As we interpret the theory of our state government, this right of local self-g’overnment, vested in, exercised, and enjoyed by the people of the municipalities of the state at the time of the adoption of the constitution, yet remains in them, unless expressly yielded up and granted to one of the branches of the state government by the constitution. And in the decision of the question presented in this case it is only necessary to determine whether or not that power is granted to the legislative branch of the government, as it is only it which has attempted to de*527prive the people of cities of the right to choose their own officers and administer their local affairs.” Following the above quoted language there was a discussion of the powers of the legislative branch of the state government as defined by the constitution of the state of Indiana. It would be unprofitable to closely follow this discussion, but from it we shall quote the following language: “Under our system of government, divided into three separate, distinct, co-ordinate branches, the legislative and judicial departments may exercise appointing power to offices peculiarly related to and connected with the exercise of their constitutional functions, and to maintain their independent existence; that is to say, the general assembly may elect or appoint the officers of their respective branches and relating to their department of the government; courts may appoint administrators, guardians, master commissioners, and such officers as are necessary to the free and independent exercise of power conferred by the constitution, but the appointment of officers generally is naturally and properly an executive function. (Taylor v. Commonwealth, 3 J. J. Marsh. [Ky.] 401; Letter of Thomas Jefferson to S. Kerchival, dated November 21, 1816; Marbury v. Madison, 1 Cranch [U. S.] 137; Wood v. United States, 15 Ct. of Claims [U. S.] 151; Perkins v. United States, 20 Ct. of Claims [U. S.] 438; United States v. Perkins, 116 U. S. 483; State v. Covington, 29 O. St. 102; Achley’s Case, 4 Abb. Pr. Rep. [N. Y.] 35; State v. Kennan, 7 O. St. 546; People v. McKee, 68 N. Car. 429; State v. Tate, 68 N. Car. 546; Pomeroy, Constitutional Law sec. 643; Federalist pp. 373- — 387, letters 47 and 48.) The only remaining provision which we think i fc can possibly be claimed granted any power to the general assembly to fill offices is section 1, article 15, which provides: ‘All officers whose appointments are not otherwise provided for in this constitution shall be chosen in such manner as now is, or hereafter may be, prescribed by law.’ * * As applied to town officers, the language used certainly cannot be construed as an intention on *528the part of the people to surrender their right of local self-government and as granting the power to the general assembly to elect or appoint local officers in the various towns of the state. * * Section 3, article 6, provides that ‘such other county and township officers, as may be necessary, shall be elected or appointed in such manner as may be prescribed by law.’ We have not placed any new or forced construction on the constitution, nor have we advanced any new or strange theory of our state government, but are .adhering to the well recognized theory of our government, and walking in the same beaten path that all have walked since the adoption of the constitution. Since its adoption, and before, the people of the counties, townships, cities, and towns have exercised the exclusive right of selecting and choosing their local officers, the legislature has recognized their right to do so, and prescribed the manner of election, and now, for the first time, the general assembly has claimed to itself the power of selecting such officers for two cities of the state. We have quoted and considered all the provisions of the constitution granting power to the legislative department of the state government, and are clearly of the opinion that the legislature is granted no such power as is exercised in the passage of this act, in providing for the election of and in electing the officers contemplated by the act; but, indeed, it is not earnestly contended by counsel that any such power is by express terms granted, but it is contended, as stated in the outset, that by the creation of the departments of government by the constitution all power,vested in the legislature that was not, by express terms, reserved to the people or granted to the executive or judicial departments, and that the burden rests on him who asserts that a law is unconstitutional to point out the provisions of the constitution that forbid its passage.” After briefly arguing that a statute might be declared unconstitutional even though it might be impossible to indicate any express provision of the con*529stitution as being one with which such statute might conflict the opinion continues as follows: “The conclusion we unhesitatingly reach is, that the right of local self-government in towns and cities of this state is vested in the people of the respective municipalities, and that the general assembly has no right to appoint the officers to manage and administer municipal affairs; that the right of the general assembly ends with the enactment of laws prescribing the manner of selection and duties of the officers. There is a class of officers whose duties are general, but who act for the state in localities, which the general assemblies of some states have exercised the right to appoint, and courts have upheld the right to make such appointments; but this class of officers are constabulary or peace officers, those whose duties are to preserve the peace. In this case we do not deem, it necessary to consider that portion of the law relating to peace officers or to determine the right of the general assembly to appoint officers of that character under our constitution. The right of the state, however, to exercise such power must rest on the theory that the state owes protection to its citizens wherever they may De within the borders of the state, alike upon highways in a sparsely populated territory as upon the streets of a densely populated city, and to discharge such obligation has the right to exercise control over the peace officers of the state; but the law in question provides for taking exclusive control of the fire department within certain cities, appointing the officers and controlling the department and compelling the cities to pay all of the expenses. Although some authority may be found to support such right on the part of the legislature, we think it is in conflict-with our system of state government and derogatory to the rights of the people.”
A very full consideration has been given State v. Denny, supra, because it was in argument relied on as distinctly sustaining the contention of relator’s counsel that the law which we now have under review must be declared *530unconstitutional because it deprives the citizens of Ornaba of the right of local self-government. It is quite clear that the fact the legislature had arrogated to itself the right to name the three commissioners by -whom the city officers were to be appointed and might be removed had great weight with the court, for by that tribunal this was described as an executive and not a legislative function. Moreover, even under these circumstances, the court very strongly intimated that the appointment by commissioners of the police officers of the city as part of the constabulary force of the state might be upheld,— a proposition afterwards sanctioned in State v. Kolsem, 130 Ind. 434. It was doubted in State v. Denny, supra, whether the consideration with respect to police officers tended to countenance the control of the fire department by state commissioners, but in this state the relations of the fire departments of cities to the state has been held to be the same as the relation of police forces of cities. (Gillespie v. City of Lincoln, 35 Neb. 34.) As we understand the opinion in State v. Denny, supra, the right of local self-government was discussed somewhat incidentally, and alone might not have been sufficient to have brought the court to the conclusion which was reached; and eveu if we are wrong in this conception of the gist of the argument, the intimation of that court was very strongly that appointments of police officers by state authorities could be justified on a ground which in this state would justify like appointments in the fire departments. As these two classes embrace the subject-matter herein in controversy the case of State v. Denny, supra, cannot be considered as very satisfactorily supporting the contention of counsel for the relator with respect to the city’s right of local self-government.
It was urged that the supreme court of Michigan had repeatedly upheld the right of local self-government in a manner and to an extent which should be followed in the case at bar. The opinion in one of the cases cited (Commissioners v. Detroit, 28 Mich. 228) was written by *531Judge Cóoley, and as he lias referred therekifio the other cases in that state we shall accept his description of their scope. In Commissioners v. Detroit, supra, there was under consideration a statute whereby the legislature of Michigan had created a board of park commissioners for the city of Detroit. This board had power and authority to adopt plans for a public park or boulevard, or both, with the necessary avenues or approaches thereto, for the city of Detroit, and for these purposes the board might select the needful lands, either wholly or in part, within the city or any of the adjacent townships, and might acquire and purchase lands at a cost- of not to exceed $300,000. When the site of a park or boulevard should be selected the board might lay before the city council estimates of the expenses necessary to carry out its plans, and the said council was thereupon required to provide the money for such expenses by the issue and sale of city bonds. The action was for a mandamus to compel the issue and sale of bonds, the preliminaries thereto having, as- alleged, been complied with. On this subject there was in the opinion this language: “The proposition that there rests in this or any other court the authority to compel a municipal body to contract debts for local purposes against its will is one so momento.us in its importance, and so pregnant with possible consequences, that we could not fail to be solicitous when it was presented that its foundations should be thoroughly canvassed and pre- , sented, and that we might have before us in passing upon it all the considerations that could be urged in its support. * * * In People v. Hurlbut, 24 Mich. 44, we considered at some length the proposition which asserts the amplitude of legislative control over municipal corporations, and we there conceded that when confined, as it should be, to such corporations as agencies of the state in its government, the proposition is entirely sound. Iu all matters of general concern there is no local right to act independently of the state; and the local authorities cannot be permitted to determine for themselves whether *532they will contribute through, taxation to the support of the state government, or assist when called upon to suppress insurrections or aid in the enforcement of the police laws. Upon all such subjects the state may exercise compulsory authority, and may enforce the performance of local duties, either by employing local officers for the purpose or through agents or officers of its own appointment. The same doctrine was declared in People v. Mahaney, 13 Mich. 481, and in Bay City v. State Treasurer, 23 Mich. 503. * * * Whoever insists upon the right of the state to interfere and control by compulsory legislation the action of the local constituency in matters exclusively of local concern, should be prepared to defend a like interference in the action of private corporations and of natural persons. It is as easy to justify, on principle, a law which permits the rest of the community to dictate to a.n individual what he shall eat, and what he shall drink, and what he shall wear, as to show any constitutional basis for one under which the people of other parts of the state, through their representatives, dictate to the city of Detroit what fountains shall be erected at its expense for the use of its citizens, or at what cost it shall purchase, and how it shall improve and embellish a park or boulevard for the recreation and enjoyment of its citizens. The one law would rest upon the same fallacy as the other, and the reasons for opposing and contesting it would be the same in each case.” There has been sufficient quoted from Commissioners v. Detroit, supra, to disclose how slightly it tends to countenance the principle herein contended for, and the principle on which this case was decided was determinative of the controversy in People v. Lynch, 51 Cal. 15. Section 2, article 10, of the constitution of the state of New York in force at the time the cited cases from the courts of that state were decided was in the following language: “All county officers, whose election or appointment is not provided for by this constitution, shall be elected by the electors of the respective counties or appointed by *533the boards of supervisors or other county authorities, as the legislature shall direct. All city, town, and village officers, whose election or appointment is not provided for by this constitution, shall be elected by the electors of snch cities, towns, and villages, or of some division thereof, or- appointed by such authorities thereof as the legislature shall designate for that purpose. All other officers, whose election or appointment is not provided for by this constitution, and all officers whose offices may hereafter be created by law, shall be elected by the people, or appointed, as the legislature may direct.” It is very clear that the above provisions as to the election or appointment of city, town, and village officers render inapplicable the cases cited to sustain the proposition that there exists a right of local self-government independently of constitutional authority. Indeed, an inference might very plausibly be drawn that the legislature could have provided for the government of cities, towns, and villages in the absence of the constitutional restriction noted, and that the existence of such a constitutional restriction raises a presumption of its necessity.
It is probable we may have omitted mention of some cases relied upon in the voluminous briefs of counsel for the relator, but we believe we have noted those most confidently relied upon, and shall now address ourselves to a review of the cases cited by the opposing counsel.
In Commonwealth, v. Plaisted, 148 Mass. 375, there was under consideration a statute whereby the governor of the state of Massachusetts, with the advice and consent of the council, was required to appoint from the two principal political parties three citizens of Boston, who should constitute a board of police of said city. The police of the city was to be appointed, and was subject to removal by this board. Eeferring to this act of the legislature the court said: “It is also suggested, though not much insisted on, that the statute of 1885, c. 323*, is unconstitutional, because it takes from the city the power of self-*534government in matters of internal police. We find no provision of the constitution with which it conflicts, and we cannot declare an act of the legislature invalid because it abridges the exercise of the privilege of local self-government in a particular in regard to which such privilege is not guarantied by any provision of the constitution. While the constitution recognizes our system of town governments as an inherent part of our general system of government, so that the legislature could not abolish the town system without coming in contact with some part of its provisions, yet in most respects it leaves the power and duty of providing laws for the government of the towns and cities in the discretion of the legislature. * * * The several towns and cities are agencies of government largely under the control of the legislature. The powers and duties of all the towns and cities, except so far as they are specifically provided for in the constitution, are created and defined by the legislature, and we have no doubt that it has the right in its discretion to change the powers and duties created by itself and to vest such powers and duties in officers appointed by the governor, if in its judgment the public good requires this, instead of leaving such officers to be elected by the people or appointed by the municipal authorities.”
In the year 1860 the legislature of Maryland by statute provided for a new police system, and to carry it into effect named certain commissioners, upon whom were conferred the powers necessary for that purpose. Contrary to the views expressed in State v. Denny, supra, the court of appeals of Maryland sustained the exercise of this appointing power by the legislature. (Baltimore v. State, 15 Md. 376.) In the opinion there was the following language: “It is conceded that the legislature was not under any obligation to confer the power of appointment on the executive; by this clause of the constitution the power was placed there, in the event of a different mode not being prescribed in the law. But, it is said, it *535ought to have been delegated to the people or local authorities of the city of Baltimore. In the absence of any such requirement of the legislature, we do not perceive that they were under a duty to make such delegation of the appointing power. The constitution surely designed to repose some discretion in the legislature, both over the mode of appointment and the propriety and necessity of passing any law on the subject to which the exercise of that power might relate. It seems difficult to suppose that the people, through the constitution, would intrust to that branch of the government nearest to the source of power the right to create an office and to indicate others to appoint the officers, and be unwilling to place the appointment with the legislature itself. The constitution must receive an interpretation according to the sense in which the people are supposed to have understood its language; but it ought, also, to be construed with reference to the previous legislation of the state. (State v. Wayman, 2 G. & J. [Md.] 285.) And when such power has been exercised by the legislature from the earliest period of the government, is it unreasonable to suppose that the people were aware that the same thing might occur again unless prohibited by the constitution? If there is no prohibition, express or implied, it would result from this view that the people intended the legislature should continue to exercise the power.”
By an act of the legislature of Kentucky there was established a board of police for the city of Louisville and county of Jefferson. This board ivas elected by the voters of the city as provided in the aforesaid act, and its right to select police officers pursuant to the provisions of the act in question was denied by the mayor of'said city. The question thereby raised was not identical with that presented to us, but in the consideration of the question which Avas presented there was employed this language: “It is uoav a Avell settled and universally recognized American doctrine that the state legislature represents the sovereignty of the people of the state in aU *536tilings not delegated to the federal government, nor prohibited by the United States constitution to the states, nor prohibited by the state constitution.” (Police Commissioners v. City of Louisville, 3 Bush [Ky.] 597.)
In Diamond v. Cain, 21 La. Ann. 309, there was under consideration an act of the legislature whereby was created a board of commissioners of the city of New Orleans empowered to remove and appoint the police force of said city. The mayor to whom had been intrusted the powers which were superseded by the provisions of said act insisted that it was unconstitutional, and on that theory appointed a chief of police. The contest was by quo warranto proceedings instituted by the claimant of this office by virtue of the mayor’s appointment,, against the claimant appointed by the aforesaid board of commissioners, and without the statement of any particular principle applicable to the facts of the case at bar it was held by the supreme court that the appointee of the board was entitled to hold the office in dispute.
In State v. Hunter, 38 Kan. 578, there was questioned by quo warranto proceedings the validity of an act of the legislature of Kansas by virtue of which the executive council of that state was authorized to appoint a board of police commissioners, by which board there were required to be appointed a police judge, a marshal, a chief of police, and other police officers. The right of the defendant depended upon the validity of his appointment by said board to fill the office of police judge of the city of Leavenworth. In the opinion there was this language: “The point has been made, though not much contended for, that police government by commission is illegal. In effect, it is said to be opposed to the fundamental theory of self-government, and denies to the people of the district the right to select their own officers from their own number. Whatever may be said regarding the policy of placing the police administration of cities in a board of police commissioners who are chosen by state officers, rather than through the electors of the cities, *537there can be no doubt that the legislature has the power to do so. The constitution imposes no limitations upon the legislature in respect to the agencies through which the police power of the state shall be exercised. It maybe conferred upon the officers of local municipalities chosen by the people resident therein, or, if deemed expedient, it may be vested in officers or persons otherwise selected. Cities are but agencies of the state created to aid in the conduct of public affairs. The functions of cities and their officers are prescribed by the legislature, and it rests in the sovereign discretion of that body to say how much of the police power shall be exerted by the municipality'.”
Daley v. City of St. Paul, 7 Minn. 311, was an action for the recovery of damages for the establishment of a public street or road by commissioners appointed by the legislature of the state, and it was held that in the ap-. pointment of such commissioners the legislature had not acted outside the scope of its powers, and accordingly the city was liable for the damage awarded.
In State v. Covington, 29 O. St. 102, the rights of the defendants, as members of the board of police commissioners and of the board of health for the city of Cincinnati, were challenged by quo warranto proceedings and a demurrer to an answer justifying the title of defendants under the provisions of said act was overruled. The review of the authorities would not be complete if there was omitted a quotation from the case last cited of language applicable to certain provisions of our constitution. Section 26 — the closing section of our bill of rights — is as follows: “This enumeration of rights shall not be construed to impair or deny others retained by the people, and all powers not herein delegated remain with the people.” In State v. Covington, supra, McIlvaine, J., said: “The principal objections urged by counsel for relator against the validity of this statute are based on tiie first clause of section 2, article 1, of the constitution,, which declares ‘all political power is inherent in the *538people/ and tbe 20th section of the article, which is as follows: ‘This enumeration of rights shall not be construed to impair or deny others retained by the people; .and all powers not herein delegated remain with the people.’ The first of these declarations enunciates the foundation principle of our government, to-wit, that the people is the source of all political power; but it was not intended as a denial of the power or right of delegation and representation. If this were not otherwise palpable, it would be made so by the second declaration above named, to-wit, ‘and all powers not herein delegated remain with the people.’ This last clause means exactly what its words import; but even from them a plain implication arises that all the powers, in and by the constitution delegated do not remain with the people but are vested in the agents and officers of the government, to be exercised by them alone. Among the powers delegated by the constitution is the following, article 2, section 1: ‘The legislative power of the state shall be vested in the general assembly.’ Now, whatever limitations upon the power thus delegated to the general assembly may be found in other provisions of the constitution, it is quite clear that section 20 of the first article does not impose any limitations upon it whatever. That section only declares that powers not delegated remain with the people. It does not purport to limit or modify delegated powers. It cannot be doubted that the terms of the constitution whereby the legislative power of the state is vested in the general assembly are comprehensive enough to authorize the enactment in question. Rules and regulations for local municipal government of cities and villages are subjects of, and are as clearly within the scope of, legislation as are those which concern the state at large. Cities and villages are agencies of the state government. Their organization and government are under the control of the state, and every law which affects them must emanate from the general assembly, where the legislative power of the state is vested. Now, *539it is true that tbe terms in wbicb this grant of power is made to tbe general assembly are restrained and limited by many inhibitory provisions contained in tbe instrument; but we find no express, inhibition against such legislation as is contained in this statute. Tbe question, therefore, is, is there an implied inhibition against it? It is claimed by counsel for the relator, as we understand their arguments, that such inhibition is implied from the provisions quoted above from the bill of rights, especially when they are considered in connection with the history and practice of the state at and previous to the adoption of the constitution. The circumstances referred to by counsel, it is claimed, would show that previous to the adoption of the present constitution in 1851 the police of the several cities and villages within the state had been elected by the electors resident therein or appointed by boards or officers elected by the electors. And, therefore, it'is to be inferred from the above declaration in the bill of rights, to-wit, ‘and all powers not herein delegated remain with the people,’ that the power to change the mode of election or appointment of the police force of cities and villages was intended to be withheld from the general assembly. To this argument we desire to express our unqualified dissent. By such interpretation of the constitution the body of laws in force at the time of its adoption would have become as permanent and unchangeable as the constitution itself, for such argument would apply with equal force to every subject of legislation concerning which no special direction is contained in the constitution. Indeed, the true rule for ascertaining the powers of the legislature is to assume its power under the general grant ample for any enactment within the scope of legislation, unless restrained by the terms or the reason of some express inhibition.”
The persistency with which we have been urged to recede from the views expressed in State v. Seavey, supra, has induced us to re-examine the grounds upon which *540that case was decided. The importance of the question involved should be accepted as our sufficient apology for the extended discussion into which we have necessarily been led in the accomplishment of this purpose. We are uoav more than ever satisfied of the correctness of the proposition laid down in State v. Seavey, supra, that “The state is the unit of political power and is responsible, through its legislature and executive, for the preservation of the peace, morals, education, and general welfare of the people, and in the discharge of the duties necessary for these purposes they are limited only by the supreme constitution of the government, the laws passed pursuant thereto, and our own constitution and laws.”
For the reasons given in State v. Covington, supra, the legislature, in the exercise of its powers in the respect challenged in this case, did not violate any provision of our bill of rights.
Sullivan, J., and Irvine, C., concurring.